Title: To George Washington from James McHenry, 31 January 1777
From: McHenry, James
To: Washington, George

 

Sir.
Hydes Town [N.J.] 31 Jany 1777.

In consequence of the inclosed application to Gen: Howe the sick privates and those who remained of the well were ordered off on parole under my care as Doctor, and the conduct of a bristish officer &c. But As the officer leaves them here, he gets no receipt. Six have died since our leaving New-York; But I flatter myself, should the weather moderate a little that most of the remainder will recover. There is now Seventy five.
I hope that your Excellency will free me, as soon as convenient from the restrictions of a parole. I have the honour to be your Excellency’s most obedient and most humble servant.

James McHenry.

